Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20      PageID.581   Page 1 of 19




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

     UNITED STATES OF AMERICA,

               Plaintiff,
                                                    Case No. 13-cr-20487
                   v.
                                          UNITED STATES DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
   THOMAS RODELL-HAROLD MILLS,

            Defendant (1).

____________________________/

    OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
                 COMPASSIONATE RELEASE [42]

                                I. INTRODUCTION

      On January 5, 2018 Defendant Thomas Rodell-Harold Mills (“Defendant”)

was notified to appear for a supervised release violation hearing. ECF No. 35. This

Court sentenced Defendant to serve 12 months of imprisonment, which was to run

consecutive to the Honorable Victoria A. Roberts’ sentence, for violating three

conditions of his supervised release. ECF No. 76.

      Presently before the Court is Defendant’s letter seeking relief due to the

current COVID-19 pandemic, ECF No. 42, which the Court construed as a Motion

for Compassionate Release. See ECF No. 43. Following this Court’s Order on June

19, 2020, Defendant’s counsel submitted a supplemental brief. ECF No. 46. The

Government filed a Response on July 15, 2020. ECF No. 49. Defendant filed his

                                        -1-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20         PageID.582    Page 2 of 19




Reply on July 22, 2020. ECF No. 50. On July 24, 2020, the Court ordered the

parties to file supplemental briefs. ECF No. 51. The parties timely filed their briefs.

See ECF Nos. 52, 53.

      A hearing on Defendant’s Motion was held on July 28, 2020. For the reasons

that follow, the Court GRANTS Defendant’s Motion [#42] and ORDERS

Defendant’s sentence of imprisonment for his supervised release violation is reduced

to time served.

                                  II. BACKGROUND

   A. Factual Background

      On August 15, 2013, Defendant plead guilty to being a felon in possession of

a firearm in violation of 18 U.S.C. § 922(g). ECF No. 15. On December 13, 2013,

the Court sentenced Defendant to a term of 42 months imprisonment and 3 years of

supervised release. ECF No. 27. Thereafter, the Court found that Defendant violated

the terms of his supervised release and sentenced him to a term of 12 months

imprisonment to run consecutive to the Honorable Victoria A. Roberts’ case, United

States v. Thomas Rodell-Harold Mills, 17-cr-20698.           Specifically, this Court

determined that Defendant violated three conditions of his supervised release: (1)

that he shall notify the probation officer within seventy-two hours of being arrested

or questioned by a law enforcement officer; (2) that he shall not possess a firearm,

ammunition, destructive device, or any other dangerous weapon; and (3) that he


                                          -2-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20       PageID.583   Page 3 of 19




comply with the requirements of the Sex Offender Registration and Notification Act.

ECF No. 39.

      Defendant is currently serving a 48-month aggregated sentence. ECF No. 52,

PageID.565. This sentence includes Judge Roberts’ 36-month sentence and this

Court’s 12-month sentence.1 Id. According to the Government, Defendant began

serving Judge Roberts’ sentence on June 21, 2018. ECF No. 53, PageID.571.

Defendant earned 200 days of credit from pretrial detention and 216 days of good-

time credit. Id. These days cumulatively account for approximately 22 months. Id.

Accordingly, Defendant satisfied Judge Roberts’ sentence and began serving his

sentence in the instant case on April 20, 2020. ECF No. 49, PageID.510. As of May

6, 2020, Defendant served 31 months and 5 days in BOP custody, which amounts to

65% of the “full term” and 76.3% of the “statutory term.” ECF No. 52, PageID.565.

      Defendant now moves this Court for an order reducing his sentence to time

served and releasing him from prison due to the threat of COVID-19. ECF No. 46.

Defendant is thirty-eight years old. ECF No. 49, PageID.513. The BOP anticipates

Defendant’s release on February 25, 2021. ECF No. 46, PageID.156. According to

Defendant, he is eligible for home detention on October 3, 2020. Id. At the hearing,



1
 The Court takes judicial notice that 18 U.S.C. § 3584(c) requires the Bureau of
Prisons (“BOP”) to treat “[m]ultiple terms of imprisonment ordered to run
consecutively or concurrently … as a single, aggregate term of imprisonment” for
administrative purposes. 18 U.S.C. § 3584(c).
                                        -3-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20        PageID.584     Page 4 of 19




Defense counsel explained that Defendant is scheduled to be transferred to a

residential reentry center (“RRC”) on September 1, 2020.

      In his instant Motion, Defendant seeks early release from his term of

imprisonment by arguing that he has served 65% of his aggregate sentence and that

he is at an increased risk of severe complications from COVID-19. He alleges that

he is particularly vulnerable due to his longstanding asthma; high blood pressure;

body mass index (“BMI”); and his race. Id. at PageID.159. Defendant asks for a

judicial recommendation for home confinement under 18 U.S.C. § 3624(c)(2), as

extended by the CARES Act § 12003(b)(2), in the alternative. Id. at PageID.156.

    B. FCI Ray Brook

      Defendant is currently serving his sentence at FCI Ray Brook in Ray Brook,

New York. The BOP website does not list FCI Ray Brook as one of its facilities

with active COVID-19 cases, and the Government emphasizes that “only one

inmate” at the time of its writing tested positive.2 ECF No. 49, PageID.511. FCI

Ray Brook has had twelve positive cases amongst the prison population and ten

positive   cases    amongst     staff.         See   BOP:     COVID-19        Update,

https://www.bop.gov/coronavirus/ (last updated July 29, 2020).           In its initial

reporting of the pandemic, The Appeal highlighted FCI Ray Brook’s slow response



2
  At the hearing, the Government asserted that there were no positive cases amongst
inmates or staff.
                                         -4-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20            PageID.585    Page 5 of 19




to the spread of coronavirus among correctional officers at the facility, and as a

consequence, the outbreak reached its prison population. See Harry August & Alex

Garnick, ‘The Situation Here is Dire’: How an Upstate New York Prison Failed to

Contain      a   COVID-19       Outbreak,        The   Appeal     (Apr.      16,   2020),

https://theappeal.org/coronavirus-upstate-new-york-prison-failed-to-contain-

outbreak/.

      At least three courts in this District have denoted that a prison’s report of zero

confirmed cases “is more likely the result of a lack of testing than a lack of the virus’

presence in the prison.” United States v. Gardner, No. 14-cr-20735-001, 2020 WL

4200979, at *2 (E.D. Mich. July 22, 2020); see also Segars v. United States, No. 16-

20222-3, 2020 WL 3172734, at *3 (E.D. Mich. June 15, 2020); United States v.

Agomuoh, No. 16-20196, 2020 WL 2526113, at *3, 9 (E.D. Mich. May 18, 2020).

According to the BOP’s website, there are 565 incarcerated individuals at FCI Ray

Brook. FCI Ray Brook, https://www.bop.gov/locations/institutions/rbk/ (last visited

July 29, 2020). FCI Ray Brook has only conducted 86 tests. BOP: COVID-19

Update, https://www.bop.gov/coronavirus/ (last updated July 29, 2020). The Court

takes notice that this equates to roughly a 15% testing rate.




                                           -5-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20         PageID.586    Page 6 of 19




                                   III. LAW & ANALYSIS

   A. Legal Standard

      Title 18 U.S.C. § 3582(c)(1)(A) governs this Court’s authority to consider

motions for compassionate release. As amended by the First Step Act of 2018, the

relevant statutory language provides that a court may grant compassionate release

under the following circumstances:

      (A) the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from
      the receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i). Accordingly, a court must address two key questions.

The first is whether a defendant has exhausted all administrative remedies with the

BOP. The second is whether, after considering “extraordinary and compelling

reasons,” as well as the sentencing factors set forth in 18 U.S.C. § 3553(a), there are

sufficient grounds to warrant a sentence reduction.

      Moreover, a sentence reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). U.S.


                                          -6-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20         PageID.587    Page 7 of 19




Sentencing Guidelines Manual § 1B1.13 is the “applicable policy statement” which

this Court must comply with. This section explains that a defendant must “not [be]

a danger to the safety of any other person or to the community” under 18 U.S.C.

§ 3142(g). Further, a defendant must fit within at least one of four categories of

“extraordinary and compelling reasons.” Application Note 1 to U.S.S.G. § 1B1.13

provides, in relevant parts, when extraordinary and compelling reasons exist:

             (A) Medical Condition of the Defendant

                    (ii) The defendant is (I) suffering from a serious physical
             or medical condition, (II) suffering from a serious functional or
             cognitive impairment, or (III) experiencing deteriorating
             physical or mental health because of the aging process, that
             substantially diminishes the ability of the defendant to provide
             self-care within the environment of a correctional facility and
             from which he or she is not expected to recover.

             …

             (D) Other Reasons – As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).

      Here, Defendant asserts that his preexistent medical conditions, combined

with his continued incarceration during the COVID-19 pandemic, “substantially

diminish[ his] ability [] to provide self-care within the environment of a correctional

facility.” ECF No. 46, PageID.159 (citing U.S.S.G. § 1B1.13, cmt. n.1(A)(ii))

(adjustments in original). Defendant thus argues that these circumstances are

“extraordinary and compelling” pursuant to U.S.S.G. § 1B1.13 cmt.1(D). ECF No.
                                          -7-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20      PageID.588   Page 8 of 19




46, PageID.159. Moreover, Defendant asserts that the 18 U.S.C. § 3553(a) factors

favor his release, ECF No. 46, PageID.172, and that he is not a danger to the

community, ECF No. 50, PageID.533.

   B. Analysis

      1. Exhaustion

      The First Step Act of 2018 amended 18 U.S.C. § 3582 to permit defendants

to move for compassionate release themselves. First Step Act § 603(b), Pub. L. No.

115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). In a defendant-initiated motion for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

BOP or waiting thirty days from when the warden at the facility received his or her

request. 18 U.S.C. § 3582(c)(1)(A).

      Here, the Government does not raise the issue of exhaustion. ECF No. 49,

PageID.523.      Indeed, Defendant petitioned the warden for consideration for

compassionate release on May 11, 2020. ECF No. 46, PageID.158–59; see also ECF

No. 46-3, PageID.189. The warden denied his petition that same day. ECF No. 46-

3, PageID.189–90.

      Accordingly, Defendant has exhausted his administrative remedies, as is now

mandatory per the Sixth Circuit’s decision in United States v. Alam, 960 F.3d 831,




                                        -8-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20        PageID.589      Page 9 of 19




2020 U.S. App. LEXIS 17321 (6th Cir. 2020). He thus satisfies the Court’s first key

question in its analysis.

      2. Extraordinary and Compelling Reasons

      As explained above, in order for a court to grant compassionate release, a

defendant must demonstrate that “extraordinary and compelling reasons” exist to

warrant a reduction in sentence. 18 U.S.C. § 3582(c). The Sentencing Commission

has provided guidance about what constitutes “extraordinary and compelling

reasons” in Section 1B1.13 of the Sentencing Guidelines. U.S.S.G. § 1B1.13. These

reasons are classified in four categories: (1) the defendant’s medical condition; (2)

the defendant’s age; (3) family circumstances; and (4) additional reasons “other than,

or in combination with” the first three elements. Id. at cmt. n.1(A)-(D).

      Here, Defendant argues that his longstanding asthma; high blood pressure;

BMI; and race put him at increased risk of severe complications from the novel

COVID-19 disease. ECF No. 46, PageID.159. Defendant’s medical conditions,

particularly his asthma and high blood pressure, are well-documented. See, e.g.,

ECF No. 48, PageID.450. The Court will address Defendant’s three medical

condition in turn.3



3
 Notably, the Government does not contest Defendant’s argument that he presents
extraordinary and compelling circumstances. ECF No. 49, PageID.527. At the
hearing, the Government specifically asserted that it does not dispute Defendant’s
argument as to his extraordinary and compelling circumstances. The Government
                                         -9-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20      PageID.590    Page 10 of 19




       First, Defendant explains that he suffers from hypertension. ECF No. 46,

 PageID.160. During his most recent medical visits, Defendant’s blood pressure was

 133/97 and 155/109. ECF No. 48, PageID.465. At the hearing, Defense counsel

 indicated that his high blood pressure is “uncontrolled.” She explained that during

 Defendant’s most recent medical visit, his blood pressure was an alarming 147/97.

 Defendant is currently prescribed two medications to manage his high blood

 pressure, including Amlodipine (5mg) and Hydrochlorothiazide (25 mg). Id. at

 PageID.466, 471.

       Second, Defendant asserts that he has struggled with asthma since childhood.

 ECF No. 46, PageID.162 (citing PSR ¶ 63). Defendant explains that he is prescribed

 an Albuterol Inhaler for his condition. Id. The Court takes notice that Defendant’s

 asthma is not only documented in the provided medical records, ECF No. 48,

 PageID.450, 453, but also in his Presentence Investigation Reports from 2018 and

 2013. Moreover, his asthma was listed in his 2013 Pretrial Services Report. The

 Government emphasizes that Defendant’s records “do not indicate the severity of

 his asthma,” but acknowledges that his records “do indicate that he is regularly

 prescribed medication to treat it.” ECF No. 49, PageID.526. While the Court

 denotes that Defendant’s medical records do not include the severity of his



 instead argues that the Court “need not decide that question” because Defendant
 poses a danger to the community. Id.
                                        -10-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20          PageID.591    Page 11 of 19




 condition, it emphasizes that a daily inhaler use in a facility which places individuals

 like Defendant in a 22-hour lockdown—with little time in the yard and with

 allegedly poor air circulation—demonstrates the condition’s seriousness.

       Third, Defendant cites to his obesity as another medical condition to support

 his instant Motion. ECF NO. 46, PageID.163. Specifically, he explains that his BMI

 is 34.3. Id. Defendant’s provided medical records reflect this number. ECF No. 48,

 PageID.486.

       The CDC has indicated that at least two of Defendant’s cited medical

 conditions, asthma and obesity, place Defendant at an increased risk for severe

 illness from COVID-19. See People with Certain Medical Conditions, Centers for

 Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html (last updated July 17, 2020).

 In addition to contesting the severity of Defendant’s asthma, as denoted above, the

 Government asserts that “the link between asthma and COVID-19 is complicated

 and not well developed[.]” ECF No. 49, PageID.526. The Government also

 emphasizes that “there may be no link between hypertension and severe forms of

 COVID-19 complications.” Id. at PageID.526–27.

       Even assuming that Defendant’s conditions independently do not fit in the

 CDC’s definition of severity, which is not the case here, “his conditions still

 exacerbate each other, placing him in a much more vulnerable position than a healthy


                                           -11-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20          PageID.592   Page 12 of 19




 person, if he were to get COVID-19.” United States v. Gardner, No. 14-cr-20735-

 001, 2020 WL 4200979, at *6 (E.D. Mich. Jul. 22, 2020) (quoting Howard v. United

 States, No. 16-20222-2, 2020 WL 2615509, at *3 (E.D. Mich. May 22, 2020)). In

 sum, Defendant suffers from a number of medical illnesses, two of which are

 identified by the CDC as exacerbating the risk of serious harm if the individual

 contracts COVID-19. Should an outbreak of COVID-19 occur in FCI Ray Brook,

 the Court would be especially concerned for Defendant’s susceptibility of the novel

 coronavirus. Moreover, the Court is troubled by FCI Ray Brook’s lack of testing.

 COVID-19 is dangerous everywhere, but the novel disease is especially harmful

 within correctional institutions, where incarcerated individuals have a limited ability

 to exercise encouraged community practices such as social distancing and frequent

 handwashing. Interim Guidance on Management of Coronavirus Disease 2019

 (COVID-19) in Correctional and Detention Facilities, Centers for Disease Control

 (Mar.          23,          2020),              https://www.cdc.gov/coronavirus/2019-

 ncov/community/correction-detention/guidance-correctional-detention.html.         The

 lack of widespread testing exasperates the Court’s concerns about Defendant’s

 likelihood to contract COVID-19 for the remainder of his time at FCI Ray Brook.

 See United States v. Agomuoh, No. 16-20196, 2020 WL 2526113, at *9 (E.D. Mich.

 May 18, 2020) (internal citation omitted).




                                          -12-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20        PageID.593    Page 13 of 19




       Accordingly, Defendant has demonstrated that extraordinary and compelling

 circumstances warrant compassionate release.

       3. 18 U.S.C. § 3553(a) Factors

       The Court must also consider the sentencing factors under 18 U.S.C. § 3553(a)

 and determine whether such factors support or undermine the sentence reduction.

 See U.S.S.G. § 1B1.13. The factors set forth in § 3553(a) include a defendant’s

 history and characteristics; the nature and circumstances of the offense; due

 consideration of the seriousness of the offenses; promoting respect for the law;

 providing just punishment; affording adequate deterrence; protecting the public from

 further crimes by the defendant; and providing him or her with any necessary

 correctional services and treatment. See 18 U.S.C. § 3553(a).

       After consideration of these factors in May 2018, this Court imposed a

 sentence of 12 months imprisonment. Using this same analysis and upon further,

 careful consideration during the current pandemic, the Court will release Defendant

 from federal custody. The Court agrees with Defendant that retribution, deterrence,

 incapacitation, and rehabilitation do not justify Defendant’s continued incarceration,

 which is now succumb to 22-hour confinement as his facility takes precautions to

 prevent the spread of coronavirus among its prison population and staff.

       At the hearing, the Government emphasized Defendant’s extensive criminal

 history, including a violent offense from November 2009, which Defendant


                                          -13-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20       PageID.594    Page 14 of 19




 committed when he was twenty-eight years old. PSIR ¶ 37. There is no question

 that Defendant has a lengthy criminal history, one which includes three felon-in-

 possession convictions and four failures to comply with the Sex Offender

 Registration Action. But since 2009, Defendant has had no criminal convictions

 which involve a violent offense. While it is true that the nature and circumstances

 of the underlying offense before Judge Roberts involved a loaded firearm, ECF No.

 49, PageID.529, the Court emphasizes that Defendant has satisfied that sentence in

 late April 2020, ECF No. 53, PageID.572.

       Since being arrested for the instant offense, Defendant has demonstrated that

 he is committed to successfully altering his conduct. At the hearing, Defendant

 recognized his extensive background and argued that this prior conduct does not

 define who he is right now. In letters of support, several of Defendant’s family

 members have corroborated Defendant’s personal growth during the last few years.

 See ECF Nos. 46-8, 46-9. Moreover, Defendant’s behavior during his time in BOP

 custody convinces the Court that he has been rehabilitated. The Court will address

 Defendant’s active program participation while incarcerated in the next section.

       The Court takes notice of the Government’s argument that Defendant “has not

 been deterred by past sentences of incarceration.” ECF No. 49, PageID.529. The

 Court disagrees. Defendant has a short period of time remaining on his current

 sentence, as the BOP anticipates Defendant’s release on February 25, 2021. ECF


                                         -14-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20         PageID.595    Page 15 of 19




 No. 46, PageID.156. While it may be true that serving the entirety of a sentence

 would have a stronger deterrent effect under normal circumstances, a longer

 sentence during a pandemic would also have a greater potential for exposing an

 individual like Defendant, whose immune system is significantly compromised. See

 United States v. Gardner, No. 14-cr-20735-001, 2020 WL 4200979, at *8 (E.D.

 Mich. July 22, 2020). Indeed, “the Court must weigh the value of deterrence against

 increasing the threat of a possibly lethal infection.” Id. Here, the Court finds that

 the possibility of exposure outweighs the value of deterrence.

       Accordingly, the § 3553(a) sentencing factors weigh in favor of Defendant’s

 release.

       4. Danger to the Community

       Finally, the Court must determine that Defendant does not present a danger to

 the community, as provided in 18 U.S.C. § 3142(g). See U.S.S.G. § 1B1.13. The

 Sentencing Commission’s Guidelines require that an individual granted

 compassionate release “is not a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. 1B1.13.

       As explained in the preceding section, Defendant has an extensive criminal

 record. However, the Court concludes that given his history—specifically the lapse

 in time from his last violent offense, PSIR ¶¶ 37; his spotless disciplinary record for

 the last six years, ECF No. 46-10, PageID.301; and his several medical conditions,


                                          -15-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20        PageID.596    Page 16 of 19




 there is no need to maintain his incarceration to protect the public. Moreover, as

 noted above, the Court emphasizes that Defendant has displayed significant signs of

 rehabilitation during his recent incarceration at FCI Ray Brook. Defendant has

 participated and completed twenty programs over the last three years to develop

 skills necessary for his future success. See ECF No. 46-13, PageID.399. In his initial

 letter to this Court, Defendant attached several certificates for completing certain

 courses, including Values Clarification, Goal Setting & Achieving; Reentry Support

 Resources; The Alternatives to Violence Project, Inc.; and Anger Management. ECF

 No. 42, PageID.139, 140, 145, 147. At the hearing, Defendant emphasized the

 impact which The Alternatives to Violence Project, Inc. program has had on his life.

 He explained that this program has benefited his life and his future impact on others.

 See also ECF No. 46-15, PageID.410. These helpful programs are now suspended

 in light of the COVID-19 pandemic. The Court thus questions how continued

 incarceration during this pandemic can benefit Defendant as he continues to improve

 his life for the better and work towards becoming a productive citizen outside of the

 walls of confinement at FCI Ray Brook.

       Furthermore, the Court emphasizes that neither Magistrate Judge R. Grand

 nor this Court made a finding that Defendant presented a danger to any other person

 or the community by clear and convincing evidence. Defendant instead consented




                                          -16-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20        PageID.597    Page 17 of 19




 to detention for the underlying conduct. ECF No. 38. This lack of finding of

 dangerousness is significant and relevant for the Court’s present analysis.

       Finally, Defendant has a well-developed release plan. Defendant plans to live

 with his cousin, Tanesha Green, in Detroit, Michigan. ECF No. 46, PageID.172.

 Ms. Green owns a four-bedroom home and has offered Defendant one of the

 bedrooms. Id. At the hearing, Defense counsel emphasized that she has been contact

 with Ms. Green, who fully understands the necessity of social distancing. Defendant

 explains in his Supplemental Brief that Ms. Green “will ensure that [Defendant] will

 adhere to the CDC’s and governor’s guidance” as the pandemic continues. Id.

       As for Defendant’s employment options, he has articulated at least three

 avenues to obtain a job upon his release. First, Defendant’s fiancé’s father, Robert

 Johnson, has offered to give Defendant a job as a handyman,4 which would assist

 his own work. ECF No. 46-9, PageID.300. Mr. Johnson states that he could use the

 help “every week” and that he will pay Defendant each week.5 Id. Second,

 Defendant’s uncle, Shawn McLendon, works at a factory that hires individuals who

 have been convicted of felonies. ECF No. 46, PageID.171. Mr. McLendon has also



 4
   Defendant’s fiancé, Courtney Johnson, indicated in her letter to the Court that this
 work includes carpentry and lawncare. ECF No. 46-8, PageID.298.
 5
   The Court also denotes the many positive things Mr. Johnson writes about
 Defendant in his letter. For example, Mr. Johnson states that he believes that
 Defendant has matured a lot and that he is a “good person and has a kind heart.”
 ECF No. 46-9, PageID.299.
                                          -17-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20        PageID.598    Page 18 of 19




 offered to help Defendant apply for work at this factory. Id. at PageID.172. Third,

 Ms. Green has expressed her plans to connect Defendant with “At Work,” a

 temporary hiring agency which she found work for herself at one of Cadillac’s

 planting factories.   Id.   Additionally, Defendant’s fiancé, Courtney Johnson,

 indicated that she and Defendant have talked about starting a few businesses upon

 Defendant’s release. At the hearing, Defendant informed the Court that he and Ms.

 Johnson have already started a business together. However, the aforementioned

 employment options allow Defendant to not have to rely on the success of this new

 business to support himself and his family. ECF No. 46, PageID.171. These

 employment options, in tandem with the living arrangement at Ms. Green’s home,

 provide Defendant with a supportive environment to continue on a path of

 rehabilitation.

       In light of these factors, the Court concludes that Defendant is not a danger to

 the community upon his release.         Accordingly, all three components—the

 extraordinary and compelling circumstances; the § 3553(a) factors; and a finding

 that Defendant would not be a danger to the public—weigh in favor of immediate

 compassionate release.6


 6
   Defense counsel contacted BOP senior counsel Paul Irby to confirm that this Court
 can effectuate Mr. Mills’ immediate release. In his response, Mr. Irby confirmed
 that by reducing the consecutive 12-month supervised release violation term to time-
 served, Defendant would “satisfy the aggregated sentence completely.” ECF No.
 52-1, PageID.568.
                                         -18-
Case 2:13-cr-20487-GAD-DRG ECF No. 57 filed 07/31/20      PageID.599   Page 19 of 19




                           V. CONCLUSION AND ORDER

       For the reasons articulated above, IT IS ORDERED that Defendant’s Motion

 for Compassionate Release [#46] is GRANTED. His sentence is reduced to time-

 served.

       IT IS FURTHER ORDERED that Defendant be IMMEDIATELY

 RELEASED from custody, without holding him for a 14-day quarantine period at

 FCI Ray Brook. Defendant shall remain self-quarantined for 14 days after release

 in his cousin Ms. Green’s home in Detroit, Michigan.

       IT IS FURTHER ORDERED that upon release, Defendant shall commence

 his originally imposed 24-month term of supervised release, which the Honorable

 Victoria A. Roberts imposed on April 18, 2018. See United States v. Thomas Rodell-

 Harold Mills, 17-cr-20698, Judgment, ECF No. 17, PageID.74. This Court did not

 impose any term of supervised release.

       IT IS SO ORDERED.

 Dated: July 31, 2020
                                                   /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   United States District Judge

                            CERTIFICATE OF SERVICE
  Copies of this Order were served upon attorneys of record and on Thomas Rodell-
    Harold Mills, No. 18604039, Federal Correctional Institution, P.O. Box 900,
                          Ray Brook, New York, 12977 on
                  July 31, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager
                                          -19-
